Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about February 22, 1995, which, insofar as appealed from, granted defendant MTV, Inc.’s motion for summary judgment dismissing the amended complaint as against it, unanimously affirmed, with costs.
The IAS Court properly granted summary judgment in favor *325of MTV on plaintiffs cause of action for tortious interference with the alleged contract between plaintiff and defendant Lover to perform as host of a series of rap music shows which plaintiff was to produce, since plaintiff failed to come forward with proof in evidentiary form establishing that MTV had " 'intentionally induced’ ” a breach of that purported contract (Saja Music Co. v Sony Music Entertainment, 212 AD2d 370).
Plaintiff also failed to establish its cause of action for tortious interference with contractual relations as against MTV by its failure to establish that MTV had intentionally and through improper means induced a breach of the contract for the sole purpose of harming the plaintiff (Goldstein Prods. v Fish, 198 AD2d 137, 138).
Dismissal of the complaint as against MTV is particularly appropriate, because the evidence, including corroboration by defendant Lover, shows that MTV never solicited him for a role in its competing rap music show, that he voluntarily repudiated his contract with plaintiff in September 1988, and that he independently solicited and initiated discussions with MTV for a position as a host of MTV’s show months after the alleged breach (Saja Music Co. v Sony Music Entertainment, supra).
We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.